Citation Nr: 0407652	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-20 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to special monthly compensation because of the 
need for regular aid and attendance of another person or by 
reason of being housebound.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from October 1941 
to October 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The appellant filed a notice of 
disagreement with that rating decision in September 2002.  
After receiving a statement of the case in July 2003, the 
appellant perfected his appeal to the Board by timely filing 
a substantive appeal in July 2003.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on our part.  


REMAND

The appellant argues that he is entitled to special monthly 
compensation based on the need for regular aid and attendance 
of another person or based on being housebound because his 
disabilities render him unable to perform the routine 
activities of daily living except with the help of another 
person and do not allow him to leave his house.  

The appellant is service-connected for the following 
disabilities: posttraumatic degenerative joint disease of the 
lumbosacral spine, rated 60 percent disabling; residuals of 
pleural cavity injury, fracture of the third though eighth 
ribs with pulmonary fibrosis and emphysema with pleural 
thickening, rated 40 percent disabling; neuralgia of the left 
sciatic nerve from fractures of the left ilium and left 
tibia, rated 10 percent disabling; and residuals of malaria, 
rated noncompensably disabling.  His combined total 
disability rating is 80 percent.  

The February 2002 rating decision that denied the appellant's 
claim, did so on the basis that he did not have a single 
service-connected disability rated as 100 percent disabling.  
The Board notes that, while the criteria for entitlement to 
special monthly compensation under 38 U.S.C.A. § 1114 (s) and 
38 C.F.R. § 3.350(i) includes the requirement that a veteran 
have a single service-connected disability rated as 100 
percent disabling, the criteria for special monthly 
compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. 
§§ 3.350(b) and 3.352 only require that the veteran be 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  

The February 2002 rating decision also noted that the 
appellant had the following nonservice-connected 
disabilities: paranoid personality, rated 50 percent 
disabling; ischemic heart disease, status post percutaneous 
transluminal angioplasty, coronary artery disease, rated 30 
percent disabling; degenerative joint disease of the left 
knee, rated 10 percent disabling, and degenerative joint 
disease of the right knee, rated 10 percent disabling.  

The record shows that the appellant underwent a VA aid and 
attendance examination in October 2001.  The examination 
report indicates that the physician focused solely on the 
appellant's back disability and determined that he was 
homebound and partially bedridden secondary to pain, and 
required the regular aid and attendance of another person to 
take care of activities of daily living.  

The medical evidence since the October 2001 VA aid and 
attendance examination suggests that the appellant's back 
disability has improved.  A June 2002 VA outpatient record 
noted that he walked into the clinic, and a December 2002 VA 
medical record indicated that he reported being very active.  
Additionally, at a June 2003 VA spine examination, the 
appellant stated that since undergoing a lumbar laminectomy 
in January 2002 his symptoms of sciatic pain and discomfort 
had markedly improved.  

Because the medical evidence is unclear as to whether the 
appellant requires the regular aid and attendance of another 
person to take care of activities of daily living as a result 
of his service-connected disabilities, the Board finds that a 
current examination is required to permit proper adjudication 
of the appellant's current claim.  The Court has held that 
when the Board believes the medical evidence of record is 
insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Accordingly, the case is remanded for the following actions:  

1.  Ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159 and any other 
applicable legal precedent.  
Particularly, the appellant should be 
notified of what evidence VA will 
develop, and what evidence he must 
furnish.  

2.  The appellant should also be afforded 
a VA examination to determine his ability 
to care for his basic activities of daily 
living without assistance.  The claims 
folder should be made available to and 
reviewed by the examiner prior to the 
examination.  All indicated studies 
should be performed.  A VA Form 21-2680 
(Examination for Housebound Status or 
Need for Regular Aid and Attendance) 
should be completed as well.  At the 
conclusion of the evaluation, the 
examiner should express an opinion as to 
the medical probability that the 
appellant is in need of permanent aid and 
attention due to his service-connected 
disabilities.  If the examiner's opinion 
is different from the opinion of the 
examiner who performed the October 2001 
examination referenced above, he should 
be requested to reconcile the two 
opinions.  The examiner should also be 
requested to present his opinions and 
findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner.  

3.  The appellant should be advised of 
the provisions set forth at 38 C.F.R. 
§ 3.655(b) regarding failure to report 
for scheduled VA examinations.  

4.  Following completion of the above 
requested actions, the RO should review 
the appellant's claim under the criteria 
listed in 38 U.S.C.A. § 1114(l) and 
38 C.F.R. §§ 3.350(b) and 3.352, as well 
as that listed in 38 U.S.C.A. § 1114(s) 
and 38 C.F.R. § 3.350(i).  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and an appropriate period of 
time to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


